DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1, 4-13, 15-16 and 20 were rejected in Office Action mailed on 12/22/2020.
	Applicant filed a response, amended claim 1, 4-7, and 11-13 and added claims 21-22. Claims 2-3 were previously canceled.
	Claims 1 and 4-22 are currently pending in the application, of claims 14 and 17-19 are withdrawn from consideration.
	The merits of claims 1, 4-13, 15-16 and 20-22 are addressed below.

Claim Objections
Claim 1 and 21 are objected to because of the following informalities:
In claim 1, line 3, “wherein electrical conductivity” should read - -wherein an electrical conductivity- -.
In claim 1, line 12-13, “said electrode” should read - -the porous electrode- -.
In claim 1, line 13, “said insulating layer” should read - -the insulating layer- -.
In claim 21, line 2, “the entire top conductive surface” should read - -“the entire top conductive surface area- -.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-8, 11-13, 15-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Alfenaar (U.S. Patent 4,091,176) and further in view of Park et al. (U.S. Patent Application Publication 2017/0301962) and Jaffe (U.S. Patent 4,056,664).
Regarding claims 1 and 4, Alfenaar teaches a porous electrode (abstract) (see figure 2) comprising:
(i) a porous conductive layer (26, 28) (column 2, lines 45-61) (see figure 2), which comprises at least one conductive material (i.e., carbon) (column 2, lines 45-61) (column 4, lines 1-4);
(ii) an insulating layer (24) that is made of at least one insulating material (i.e., polymer material, e.g., polytetrafluoroethylene) (column 2, lines 20-44) (column 4, lines 1-15); wherein the at least one insulating material covers the surface of the porous conductive layer (26, 28) (column 2, lines 20-44) (as shown in figure 2). The insulating layer is not described as being both electronically and ionically non-conductive however, such characteristics or properties are inherently present in the material. As evidenced by Jaffe, directed to electrochemical cells, polymers such as polytetrafluoroethylene, polyester, polyethylene, polypropylene are all non-conductive and non-reactive (column 3, lines 20-26).
As to the pores formed by the conductive material, Alfenaar teaches the porous layer is derived from the conductive (i.e., carbon) and insulating material (i.e., polytetrafluoroethylene) 

    PNG
    media_image1.png
    322
    427
    media_image1.png
    Greyscale

Alfenaar does not explicitly teaches the at least one insulating material partially covers a top conductive surface area of the porous conductive layer so that an uncovered top conductive surface area is less than 10% of the top conductive surface area of the conductive layer. However, Afenaar teaches the insulating layer (24) covering the porous conductive layer (26, 28) (as shown in figure 2) which suggest there is no uncovered surface of the conductive layer (0% which overlap the claimed range as less than 10% includes 0%). Nonetheless, additional guidance is provided below.

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the porous electrode of Alfenaar to have an insulating layer partially covering the conductive layer as taught by Park in order to reduce damages in the active materials and corrosion of the lithium metal layer.
It is noted that Park differ in the exact same uncovered top surface area as recited in the instant claim however, one of ordinary skill in the art before the effective filing date of the claimed invention would have considered the invention to have been obvious because the uncovered top surface area Park overlap the instant claimed range (i.e., less than 10%) and therefore is considered to establish a prima facie case of obviousness. It has been held in the courts that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).        
As to the particulars of the electrical conductivity no less than 10-6 S/cm, since the structure of the prior art is substantially identical as the one claimed, it would be expected for 
Alfenaar teaches the porous electrode is incorporated as an anode or part of an anode in an electrochemical cell (i.e., fuel cell) (column 4, lines 15-48). Regarding the limitation “said insulating layer is located between said porous conductive layer and a cathode of the electrochemical cell”, such would be apparent to a skilled artisan as electrochemical cells are well known to include a cathode, an anode, and a separator in between the cathode and the anode1. Since Alfenaar teaches the porous electrode is use an anode in an electrochemical cell, the above configuration (i.e., anode, cathode and separator in between) will result in having the insulating layer located between the conductive layer and the cathode. 
Regarding claim 5, Alfeenar teaches the thickness of the layers range of 10 to 300 µm (column 2, lines 10-15). Further, Alfeenar teaches the porous conductive layer (26, 28) have a thickness of 80 µm and 180 µm respectively (column 2, lines 45-61). As such, if the total thickness of the porous conductive layer is 240 µm (180 µm + 80 µm), in a total thickness of the layers of 300 µm the insulating layer will result in having a thickness of 60 µm which is less than the thickness of the porous conductive layer.  
Regarding claim 6-7, Alfenaar discloses the conductive material is selected from carbon, nickel, or their composites (or alloys of two or more of such metals) (column 3, lines 34-55) and are oriented in a random arrangement (column 3, lines 23-30). 
Regarding claim 8, Alfenaar discloses the pore dimension is 1-10 µm (column 2, lines 55-61).
Regarding claim 11, as indicated above the porous layer is derived from the conductive material and the insulating material. Alfenaar discloses the porosity of the conductive layer (26, 28) may vary from 20% to 80% as it depends from the particle size of the insulating material (i.e., polytetrafluoroethylene) and on the pressure applied during the manufacture of the electrode (column 2, lines 20-60) (claim 1 and 18). 
It is noted that Alfenaar differ in the exact same volume of the pores as recited in the instant claim however, one of ordinary skill in the art before the effective filing date of the claimed invention would have considered the invention to have been obvious because the volume of the pores of Alfenaar overlap at the end point of the instant claimed range and therefore is considered to establish a prima facie case of obviousness. It has been held in the courts that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).    
	Regarding claim 12-13, Alfenaar discloses the insulating layer is made of polymer such as polytetrafluoroethylene (column 2, lines 20-44) (column 4, lines 1-15). 
Regarding claim 15-16, Alfenaar discloses the porous electrode as described above in claim 1 but does not disclose the specifics of the porous electrode further including an active metal such as a lithium or lithium metal. However, Park teaches the electrode includes a lithium metal (paragraph [0033]) which is known to provide high energy density and to be capable of intercalation and deintercalation of metal ions as an anode active material in electrochemical 
	Regarding claim 20, Alfenaar discloses an electrochemical cell (i.e., fuel cell) comprising a cathode an electrolyte and the porous electrode as described above (column 1, lines 1-20). 
Regarding claim 21, Afenaar teaches the insulating layer (24) covering the porous conductive layer (26, 28) (as shown in figure 2) which suggest there is no uncovered surface of the conductive layer (0%). Nonetheless, additional guidance is provided below.
Park, drawn to a lithium-sulfur battery (abstract), teaches an electrode (i.e., anode) (paragraph [0033]) having a conductive layer (i.e., lithium metal layer) (paragraph [0033]-[0034] and an insulating layer (i.e., insulator film) (paragraph [0042]) covering the top of the conductive material so that at least 0.1% or greater and 90% or less is covered with the insulating layer (i.e., insulator film) (paragraph [0069]). Park teaches the insulating layer contributes in reducing damages in the active materials and corrosion of the lithium metal layer (paragraph [0044]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the porous electrode of Alfenaar to have an insulating layer partially covering the conductive layer as taught by Park in order to reduce damages in the active materials and corrosion of the lithium metal layer.
Regarding claim 22, as indicated above Alfenaar teaches the porous layer is derived from the conductive material and the insulating material. Alfenaar discloses the porosity of the conductive layer (26, 28) may vary from 20% to 80% as it depends from the particle size of the 
It is noted that Alfenaar differ in the exact same volume of the pores as recited in the instant claim however, one of ordinary skill in the art before the effective filing date of the claimed invention would have considered the invention to have been obvious because the volume of the pores of Alfenaar overlap at the end point of the instant claimed range and therefore is considered to establish a prima facie case of obviousness. It has been held in the courts that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).    
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Alfenaar (U.S. Patent 4,091,176) and Jaffe (U.S. Patent 4,056,664) as applied to claim 1 above, and further in view of Lian et al. (U.S. Patent 5,585,208). 
Regarding claim 9-10, Alfenaar discloses the electrolyte penetrates the pores of the electrodes (page 6, lines 12-15) and can be a potassium hydroxide based alkaline electrolyte (page 5, lines 1-10). The characteristics of the electrolyte being gel or solid is not explicitly articulated in the prior art however, as evidenced by Lian, potassium hydroxide can be used to form gel electrolytes (column 2, lines 40-55). Lian teaches gel electrolytes are useful for very high power density and to increase life cycle of electrodes (column 1, lines 55-64). 
As such, it would have been obvious to a skilled artisan to consider using a gel electrolyte in Alfenaar as they are useful for very high power density and increase life cycle of electrodes as taught by Lian.

Response to Arguments
Examiner appreciates the amendment to correct the objections to the claims to correct the informalities therefore, the previous objection is withdrawn. However, a new objection to independent claim 1 is presented in this Office Action in view of the amendments.
Non-overlapping ranges
Applicant argue that there are no overlapping ranges between the cited prior art and the claimed invention. 
Examiner respectfully disagree. As indicated in the previous Office Action (see page 7, lines 2-7), the ranges overlap at an end point of 0%. The claims recite the uncovered surface area of the porous conductive layer is less than 10% and further recite less than 1% (claim 4) and 0% (claim 21) therefore, it is clear the limitation include from 0% to 10%. 
Applicant further argue that the insulating layer 24 consist of carbon which is described in Alfenaar as being electrically conductive (i.e., exhibits good electric conductivity) and reference column 3, lines 41-42 of Alfenaar.
Examiner respectfully disagree. The carbon Alfenaar is referring to in column 3, lines 41-42 is from the porous conductive layer (26, 28) (also referred as the fibers) not from the insulating layer (24). 
Result-effective variable
Applicant argue that Alfenaar and Park are insufficient to find the uncovered top surface area of the porous conductive layer a result-effective variable. Further, Applicant argue the ranges in Alfenaar and Park are broad compared to the claimed invention.
Examiner respectfully disagree. First, the result-effective variable was an additional analysis presented to support the rationale of the effectiveness in porosity and not the uncovered top surface area. Alfenaar and Park obviate the claimed uncovered top surface area as articulated above and in page 4, lines 10-17 and page 5, lines 1-21. As to the ranges in Alfenaar and Park, while they overlap at the end point it is clear that they read on the claimed limitation as such recite the uncovered top surface area to be “less than 10%”. 
Applicant arguments regarding the new amendments are moot in view of the new grounds of rejection further considering the prior art of record. The new limitations have been fully addressed above. 

Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Asanuma et al. (U.S. Patent 6,001,139).
Tajima et al. (U.S. Patent Application Publication 2013/0071751).
Tajima et al. (U.S. Patent Application Publication 2013/0084495).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098.  The examiner can normally be reached on Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/CHRISTIAN ROLDAN/Examiner, Art Unit 1723                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Seehttps://en.wikipedia.org/wiki/Electrochemical_cell. In addition, see Figure 1 of Jaffe depicting an electrochemical cell with an anode (14), a cathode (17) and a separator (16).